Citation Nr: 1621901	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-44 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.
 
2.  Entitlement to service connection for a left shoulder disability.
 
3.  Entitlement to service connection for a left knee disability.
 
4.  Entitlement to service connection for a right knee disability.
 
5.  Entitlement to service connection for a cervical spine disability.
 
6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1996 to August 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In July 2012, a travel board hearing addressing all of the current issues was held before one of the undersigned Veterans Law Judges (P.D.).  In December 2012, the case was remanded for additional development.  In August 2013, the case was remanded for the Veteran to be scheduled for another Travel Board hearing.  In July 2014, a hearing addressing all of the current issues was held before another of the undersigned Veterans Law Judges (M.C.G.).  Because all Judges who held a hearing on an issue must participate in a decision on that issue, this case was assigned to a panel of three Veterans Law Judges.  [At the July 2014 hearing, the Veteran waived his right to have a hearing before a third judge.]  In November 2014, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary in this instance.  Compliance with the previous remand has not been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

On the most recent June 2015 VA examination, the examiner determined that the Veteran did not suffer from a disability of the right wrist, cervical spine, or right or left knee.  The examiner reviewed the file, including x-rays showing early osteoarthritic changes of the right and left patellofemoral joint spaces of the knees, a January 2013 x-ray showing minimal changes of the cervical spine, and a March 2013 x-ray showing early arthritic changes of the right wrist, but found that there was no significant pathology to support a diagnosis of a disability of the knees, wrist, or cervical spine.  Although the Board had requested that the examiner rectify a finding of no diagnosis with the other records in the file showing possible arthritis of the wrist, cervical spine, and knees, no discussion was provided.  Therefore, the 2015 VA examiner's conclusion is unclear and clarification is necessary, especially in light of the criteria enumerated at 38 C.F.R. §  4.71a, DC 5003, stating that a diagnosis of degenerative arthritis is established by x-ray findings.  Moreover, on previous remand, the Board requested that a VA examiner consider the Veteran's lay statements as to continuity of symptoms since service, and such opinion has not been obtained with respect to these claims.

With regard to the Veteran's diagnosed left shoulder strain, on previous remand, the Board requested that a VA examiner take into consideration and discuss the Veteran's contentions that he has suffered from left shoulder pain and stiffness since his service when rendering an opinion as to the etiology of his left shoulder disability.  However, on June 2015 VA examination, the examiner once again based the negative opinion solely on the lack of documentation of a left shoulder disability or left shoulder treatment while in service.  In order to comply with the previous remand and fairly assess the claim, a remand for a new VA examination and opinion is necessary.

With regard to the Veteran's claim for service connection for GERD, on June 2015 VA examination, the examiner concluded that GERD could not be diagnosed at that time, but that a UGI (upper gastrointestinal series) was indicated in order to determine whether the Veteran suffered from GERD.  Because it is highly pertinent to the Veteran's claim to first determine whether he suffers from GERD, and such testing appears to be a necessary element to such a diagnosis, remand is necessary in order to obtain a UGI.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his contended left shoulder disability, right wrist disability, cervical spine disability, and right and left knee disabilities.  The examiner should review the claims file.  The examiner should provide a clear, well-explained rationale for the opinion reached.  The examiner is requested to answer the following:

a)  Please identify (by medical diagnosis) each right wrist disability, cervical spine disability, and right and left knee disabilities found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record suggesting otherwise (including the January 2013 x-ray showing minimal changes of the cervical spine, the March 2013 x-ray findings showing early arthritic changes of the right wrist, and the 2015 x-rays showing early osteoarthritic changes of the right and left patellofemoral joint spaces of the knees.)





b)  For each left shoulder disability (to include left shoulder strain), cervical spine, right wrist, and right or left knee disability diagnosed, is it at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's duties in service, taking into account his report of pain in service and continuously since service, despite the lack of documentation of pain or treatment in service?

2.  Schedule the Veteran for a VA examination to determine the etiology of his contended GERD.  The examiner should review the claims file.  The examiner should provide a clear, well-explained rationale for the opinion reached.  

a)  Conduct the necessary upper GI testing necessary to determine whether the Veteran suffers from GERD.

b)  If the Veteran does suffer from GERD, is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused or aggravated by his service, to include his documented vomiting, diarrhea, decreased appetite, and abdominal cramping (all assessed as viral gastroenteritis (VGE)) in April 2002?

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
               M. C. GRAHAM                                         P. M. DILORENZO
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
KEITH ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




